NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4321-14T2

DARYL B. WAINER,

        Plaintiff-Respondent,

v.

MIGUEL A. WAINER,

     Defendant-Appellant.
___________________________________

              Argued December 20, 2016 – Decided July 13, 2017

              Before Judges Ostrer and Vernoia.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Bergen
              County, Docket No. FM-02-1405-14.

              Michael Confusione argued the cause for
              appellant (Hegge & Confusione, LLC, attorneys;
              Michael Confusione, of counsel and on the
              brief).

              Daryl B. Wainer, respondent, argued the cause
              pro se.

PER CURIAM

        In this appeal from a final judgment of divorce, defendant

Miguel A. Wainer challenges the court's equitable distribution of

marital      assets,    the   amount    of   alimony    awarded    to   him,       the
allocation   of   college   expenses,    the   failure    to   require   life

insurance as security for alimony, and the denial of counsel fees.

We affirm in part, substantially for the reasons set forth in the

trial court's thirty-nine page decision; but are constrained to

remand in part for a more complete statement of reasons for the

court's order regarding college expenses and for an explicit

determination regarding life insurance.

                                    I.

     After   twenty-five    years   of   marriage,   plaintiff     Daryl    B.

Wainer filed for divorce in December 2013.               The parties' only

child was then a student at a private university.              Plaintiff was

fifty-six years old and still active in the workplace.             Defendant

was seventy-nine    years old and retired.           Plaintiff earned a

stipulated annual income of $92,419 and defendant received almost

$13,000 a year in Social Security benefits.              After a four-day

trial conducted in late 2014 and early 2015, at which the parties

were the sole witnesses, the trial court awarded defendant open

durational alimony of $27,500 a year.

     As for equitable distribution, the court allocated to each

party equal shares of: the parties' personal property; a Fidelity

investment account, which the court valued at $78,249; plaintiff's

pension, valued at $122,965 and to be distributed pursuant to a

qualified domestic relations order; and the plaintiff's marital

                                    2                                A-4321-14T2
credit card debt of $25,000.      Regarding an apartment in Buenos

Aires that the parties beneficially owned, the court directed the

parties to sell the property within two years, with defendant

receiving sixty-five percent of the net proceeds and plaintiff

thirty-five percent.    Neither party presented an appraisal of the

apartment's value, although defendant opined that it was worth

$350,000, but would be more marketable within two years after

trial, with an anticipated change in economic policy in Argentina.

     The judge directed the parties to share equally in the payment

of the roughly $34,000 in college loans for the parties' child,

which were in plaintiff's name.    The court also required defendant

to pay forty percent of their child's senior year college costs

and other child-related expenses.        The court ordered plaintiff to

retain defendant's share of the Fidelity account, $39,124.50, in

satisfaction of these obligations and his share of the marital

credit card debt.

     Finally,   the    court   ordered     that   both   parties    remain

responsible for their own attorney's fees and costs.           The court

did not address whether plaintiff was required to maintain life

insurance to secure the payment of alimony to defendant.

     In his appeal, defendant raises the following points:




                                   3                               A-4321-14T2
            POINT I

            THE FINAL JUDGMENT OF DIVORCE RESTS ON
            INSUFFICIENT CREDIBLE EVIDENCE IN THE TRIAL
            RECORD AND INFRINGES CONTROLLING NEW JERSEY
            LAW.

                 A. THE ALIMONY AND SUPPORT RULINGS.

                 B. THE EQUITABLE DISTRIBUTION RULING.

            POINT II

            THE FAMILY COURT ABUSED ITS DISCRETION IN
            ORDERING DEFENDANT TO PAY HIS OWN COUNSEL
            FEES.

                                      II.

      We defer to the trial judge's fact findings that are rooted

in   her   familiarity   with   the    case,   her   opportunity   to   make

credibility judgments based on live testimony, and her expertise

in family matters.     Cesare v. Cesare, 154 N.J. 394, 411-13 (1998).

A trial court has broad discretion to determine alimony and

allocate marital assets subject to equitable distribution.              Clark

v. Clark, 429 N.J. Super. 61, 71 (App. Div. 2012).

      However, the trial court is also obliged to make necessary

findings of fact and state reasons for its conclusions, to enable

meaningful appellate review.      Strahan v. Strahan, 402 N.J. Super.
298, 310 (App. Div. 2008); R. 1:7-4.             We will vacate a trial

court's award if "the court clearly abused its discretion, failed

to consider all of the controlling legal principles, made mistaken


                                       4                            A-4321-14T2
findings, or reached a conclusion that could not reasonably have

been reached on sufficient credible evidence present in the record

after considering the proofs as a whole."              J.E.V. v. K.V., 426
N.J. Super. 475, 485 (App. Div. 2012).            We also are not bound by

the trial court's legal conclusions.            N.J. Div. of Youth & Family

Servs. v. I.S., 202 N.J. 145, 183 (2010).

                                    A.

     Inasmuch as equitable distribution is a factor in determining

alimony, see N.J.S.A. 2A:34-23(b)(10), but alimony is not a factor

in determining equitable distribution, see N.J.S.A. 2A:34-23.1,

we begin by assessing the trial court's equitable distribution

rulings.

     Defendant argues the trial judge committed several errors in

equitably distributing the parties' marital assets. Specifically,

defendant contends the trial court erred in distributing the

parties' Buenos Aires apartment and marital debt; and failed to

credit   him   for   alleged   exempt       contributions   to   the   Fidelity

account.   We are unpersuaded.

     "The goal of equitable distribution . . . is to effect a fair

and just division of marital assets."            Steneken v. Steneken, 367
N.J. Super. 427, 434 (App. Div. 2004), aff'd in part, modified in

part, 183 N.J. 290 (2005).         In equitably distributing marital

property, the trial court must engage in a three-prong analysis.

                                        5                               A-4321-14T2
Rothman v. Rothman, 65 N.J. 219, 232 (1974).             First, the trial

court    must   determine    what   assets    are   subject   to   equitable

distribution.     Ibid.     Second, the trial court must determine the

value of these distributable assets.           Ibid.   Finally, the trial

court must consider "how such allocation can most equitably be

made."    Ibid.    Additionally, the trial court must consider the

statutory factors set forth in N.J.S.A. 2A:34-23.1.                Sauro v.

Sauro, 425 N.J. Super. 555, 576 (App. Div. 2012), certif. denied,

213 N.J. 389 (2013).        The manner of distribution remains within

the trial court's broad discretion.          See Steneken, supra, 367 N.J.

Super. at 435.

     "Generally speaking, in dividing marital assets the court

must take into account the liabilities as well as the assets of

the parties."     Monte v. Monte, 212 N.J. Super. 557, 567 (App. Div.

1986).    A trial court in a divorce matter has the authority to

allocate marital assets and debt between a husband and wife.              See

Ionno v. Ionno, 148 N.J. Super. 259, 262 (App. Div. 1977) ("Proper

allocation of the responsibility for the debts as between husband

and wife does not necessarily track legal responsibility therefor

to a third party.").      Additionally, marital debts may be deducted

from the total value of the marital estate.             See Pascarella v.

Pascarella, 165 N.J. Super. 558, 563 (App. Div. 1979).



                                      6                              A-4321-14T2
       We discern no merit in defendant's challenge to the court's

disposition of the parties' Buenos Aires apartment, where they

resided      until    2005,    before   returning        to   the    United   States.

Defendant      contends       the   trial   court    failed     to    consider     the

property's value or the carrying costs associated with the sale

of the apartment.         He also alleged there were impediments to the

sale    of    the    apartment,      including      an    ongoing     dispute     with

plaintiff's     son    from     a   different    relationship,        who   allegedly

occupied the apartment for a time.

       The trial court awarded defendant sixty-five percent of the

net proceeds of the sale of the apartment, as well as allocated

to him the responsibility to pay sixty-five percent of the carrying

costs until the sale.               The court awarded defendant a larger

proportion of the net proceeds "in consideration of the limitation

of Plaintiff's alimony obligation . . . ."

       Defendant shall not be heard to complain that the court lacked

sufficient evidence of the apartment's value, or its costs, to

reasonably and equitably distribute the asset. It was the parties'

obligation, not the court's, to present an appraised value of the

property.      See Lavene v. Lavene, 148 N.J. Super. 267, 276 (App.

Div.) ("The parties, of course, have the primary obligation of

adducing those proofs which will enable the judge to make sound

and rational valuations."), certif. denied, 75 N.J. 28 (1977).                       In

                                            7                                 A-4321-14T2
the absence of an appraisal or other competent evidence of value,

the court did the best it could.

     We also shall not disturb the court's decision on the basis

of defendant's contention that plaintiff's son may interfere with

the sale.   Although both parties testified about various judgments

or claims against defendant in Argentina, none were documented by

competent evidence that demonstrated a lien on the apartment or

any other impediment to the sale.        In any event, the testimony at

trial was that the apartment was titled in the name of plaintiff's

brother, with the parties' consent.        The brother agreed that the

property was beneficially owned by the parties and agreed to

cooperate in its sale.        We find there was sufficient credible

evidence for the court's decision.

     We also reject defendant's claim that he was entitled to a

credit for contributions to the Fidelity account that he claimed

were exempt from distribution.          The parties used the Fidelity

account for various marital expenses.            Defendant testified that

he contributed almost $43,000 to the Fidelity account, which he

said came from the sale of a painting, gifted to him by his

brother, and an inheritance.      However, the trial court found both

parties commingled exempt funds into this account.             Indeed, the

Fidelity    account   was   initially   funded    with   $200,000   from    an

otherwise exempt gift to plaintiff from her family.          Moreover, the

                                    8                                A-4321-14T2
evidence did not disclose any effort by defendant to segregate his

exempt funds or to preserve their separate character.

     Defendant bore the burden to prove the basis for exempting

his property from the marital estate.            Pascale v. Pascale, 140
N.J. 583, 609 (1995).     A gift is subject to distribution if it

subsidizes the marital lifestyle or is placed into an account with

regular deposits of other non-exempt funds, unless the party

demonstrates an unequivocal intent to separate the exempt asset.

See ibid.; Tannen v. Tannen, 416 N.J. Super. 248, 283 (App. Div.

2010), aff'd o.b., 208 N.J. 409 (2011); Wadlow v. Wadlow, 200 N.J.

Super. 372, 380 (App. Div. 1985). We shall not disturb the court's

treatment of the Fidelity account as a marital asset.

     Defendant   also   challenges       the   allocation   of   plaintiff's

credit card debt of $25,000, which she testified was incurred to

cover marital expenses.   He contends the debt was incurred against

his advice, and the court disregarded his own significant debt.

The judge stated:

               There is no justification to relieve
          Defendant from liability for fifty percent
          (50%) of the parties' marital debt.        The
          parties have historically used credit cards
          to fund any shortfall in their monthly living
          expenditures. It was Defendant who maintained
          the parties' finances until a few short months
          before the commencement of trial. Therefore,
          it is disingenuous for Defendant to claim he
          was   unaware  of   the   parties'   financial
          circumstances.

                                     9                               A-4321-14T2
Simply put, there was sufficient credible evidence, consisting of

plaintiff's testimony, that the credit card debt was attributable

to reasonable marital expenses.       Defendant presented no competent

documentary evidence to establish the amounts were unreasonable,

or unrelated to marital expenses.

     As   for   his   claim   that   the   judge   disregarded   his   own

significant debt, we recognize that he reported, in his December

2014 case information statement, $7000 in his own credit card

debt, as well as an additional $13,000 owed to a bank.           However,

the record before us does not illuminate when, and for what, that

debt was incurred.     Notably, defendant introduced into evidence

an extensive summary of his debt, with multiple attachments.

Plaintiff, as well, introduced documentary evidence of defendant's

credit cards, because she made payments on the accounts.         However,

since defendant omitted those exhibits from the appendix on appeal,

we find no reason to disturb the court's ruling on this issue.

See Cmty. Hosp. Grp., Inc. v. Blume Goldfaden, 381 N.J. Super.
119, 127 (App. Div. 2005) (We are not "obliged to attempt [to]

review . . . an issue when the relevant portions of the record are

not included."); R. 2:6-1(a) (stating appellant must include in

the appendix "such other parts of the record . . . as are essential

to the proper consideration of the issues").



                                     10                           A-4321-14T2
                                       B.

       Defendant next contends the trial court's alimony award was

insufficient, given his age and earning capacity.                Specifically,

defendant argues the trial court "did not meaningfully weigh and

balance the [statutory] factors."           We disagree.

       The purpose of alimony is to "provide a dependent spouse with

the   wherewithal    to   'maintain    a    lifestyle   that   is   reasonably

comparable to the standard of living enjoyed during the marriage.'"

Steneken, supra, 367 N.J. Super. at 434 (quoting Crews v. Crews,

164 N.J. 11, 17 (2000)).       In making this determination, the court

should also consider the payor's earnings and ability to support

the payee.      See Crews, supra, 164 N.J. at 27; Hughes v. Hughes,

311 N.J. Super. 15, 35 (App. Div. 1998) (noting that consideration

of    the   supporting    spouse's    current   earnings    is    relevant    in

determining whether he or she can support the dependent spouse to

the level enjoyed during marriage, or, in some circumstances, a

reduced level).       "The court should state whether the support

authorized will enable each party to live a lifestyle 'reasonably

comparable' to the marital standard of living."            Crews, supra, 164

N.J. at 26.

       Additionally, the trial court must make specific findings,

considering the fourteen factors outlined under N.J.S.A. 2A:34-

23(b).      These factors include:

                                      11                               A-4321-14T2
(1) The actual     need    and   ability   of    the
parties to pay;

(2) The duration of the marriage or civil
union;

(3) The age, physical and emotional health
of the parties;

(4) The standard of living established in the
marriage or civil union and the likelihood
that each party can maintain a reasonably
comparable standard of living, with neither
party having a greater entitlement to that
standard of living than the other;

(5) The    earning  capacities,  educational
levels, vocational skills, and employability
of the parties;

(6) The length of absence from the job market
of the party seeking maintenance;

(7) The parental    responsibilities       for   the
children;

(8) The time and expense necessary to acquire
sufficient education or training to enable the
party seeking maintenance to find appropriate
employment, the availability of the training
and employment, and the opportunity for future
acquisitions of capital assets and income;

(9) The history of the financial or non-
financial contributions to the marriage or
civil   union   by   each    party   including
contributions to the care and education of the
children and interruption of personal careers
or educational opportunities;

(10) The equitable distribution of property
ordered   and   any  payouts   on   equitable
distribution, directly or indirectly, out of
current   income,   to    the   extent   this
consideration is reasonable, just and fair;

                      12                               A-4321-14T2
          (11) The income available to either party
          through investment of any assets held by that
          party;

          (12) The tax treatment and consequences to
          both parties of any alimony award, including
          the designation of all or a portion of the
          payment as a non-taxable payment;

          (13) The nature, amount, and length                of
          pendente lite support paid, if any; and

          (14) Any other factors which the court may
          deem relevant.

          [N.J.S.A. 2A:34-23(b).]

     For most of their marriage, the parties lived a modest,

middle-class life.       From 1990 to 2005, the parties resided in

Argentina, living in aparthotels and rental properties, before

purchasing the apartment in Buenos Aires in 2000.                 While in

Argentina,   defendant    invested     in   a   bicycle   business,     which

dissolved less than a year later.           The parties soon thereafter

opened a private language school, with plaintiff responsible for

teaching and developing the curriculum, and defendant handling the

marketing and finances.      However, the parties later returned to

New Jersey in 2005, during the financial crisis in Argentina.

     After returning to New Jersey, plaintiff served as the primary

breadwinner for the family. At the time of trial, she was employed

by a public school district, earning a stipulated gross annual

income of $92,419.       In addition to working full-time, she was


                                  13                                  A-4321-14T2
pursuing a doctoral degree in education (Ed.D.).      To support her

own     educational   endeavors,   she   had   borrowed   $61,000    in

unsubsidized student loans.

      Defendant, on the other hand, has not experienced the same

success since returning to the United States.         For a time, he

earned modest commissions as a life insurance agent, but that

source of income dried up.     At the time of trial, he was almost

eighty years old, retired, and collecting approximately $13,000

in annual Social Security benefits.1

      In determining plaintiff's alimony obligation, the trial

court examined each of the statutory factors outlined in N.J.S.A.

2A:34-23(b).    Although defendant challenges the court's findings

as to several of these factors, we are satisfied, based on our

thorough review of the record, that the court's findings were

supported by "adequate, substantial, credible evidence."      Cesare,

supra, 154 N.J. at 412.

      After considering each factor, the court set plaintiff's open

durational alimony obligation at a fixed amount of $27,500 per

year.    Notably, in determining plaintiff's alimony obligation, the




1
 Defendant's newly minted claim, in his appellate brief, that his
benefits are actually $11,616 lacks any support in the record and
is at odds with defendant's own CIS and trial testimony.

                                   14                         A-4321-14T2
trial   court   considered   both   party's   individual   budgets   and

combined net incomes:

                Plaintiff earns gross wages of $92,419.00
           and Defendant social security wages of
           $13,000.00.    These sum nets cannot cover
           either of the parties' budgets, let alone both
           of their budgets. The point being, that even
           while together, their funds were insufficient
           to meet their living expenses; hence the
           $25,000 in credit card debt used to supplement
           living expenses.

                 . . . .

                The   Court  clearly   recognizes   that
           Plaintiff, upon conference of her doctoral
           degree, has the potential to increase her
           earnings and can only surmise that it is the
           eventuality of the situation. However, that
           situation does not exist today and the Court
           cannot determine an alimony award based upon
           predictions of future earnings, which may
           never materialize. Plaintiff's current income
           must be used and that income is $92,419.00.

                The   Court  further   recognizes   that
           Defendant is at a distinct age disadvantage
           and is entitled to retire at age eighty (80),
           albeit a healthy 80.         Therefore, the
           likelihood of any appreciable increase over
           and above his social security earning is
           negligible.

                 . . . .

                The fact is that neither party will be
           able to maintain the formal marital lifestyle.
           Using Plaintiff's current budget of $8,274.00
           and Defendant's current budget of $5,294.00,
           the Court finds that Plaintiff shall pay to
           Defendant    open   durational    alimony   of
           $27,500.00 per year.


                                    15                          A-4321-14T2
     Defendant misplaces reliance on Guglielmo v. Guglielmo, 253
N.J. Super. 531, 543-44 (App. Div. 1992), in support of his

contention that the trial court failed to consider plaintiff's

earning potential in awarding alimony. In Guglielmo, we explained:

          Where a family's expenditures and income had
          been consistently expanding, the dependent
          spouse should not be confined to the precise
          lifestyle enjoyed during the parties' last
          year together.    Defendant's income picture
          should be viewed with an eye toward the
          future, since it was to this potential that
          both parties contributed during the marriage.

          [Ibid.]

     Here, the record fails to demonstrate that plaintiff's income

has been consistently expanding.        Plaintiff testified to nothing

more than her hope that acquiring a doctorate would boost her

income.    There    was   no   evidence   suggesting   that    she     would

automatically qualify for a promotion or raise.               As such, we

discern no error in the court's decision to utilize plaintiff's

current   income    in    determining      her   alimony      obligation.

Additionally, should plaintiff experience a significant increase

in pay after receiving her Ed.D., defendant can seek a modification

of alimony based on changed circumstances.        See Lepis v. Lepis,

83 N.J. 139, 146 (1980) (stating that alimony obligations are

"always subject to review and modification on a showing of 'changed

circumstances.'"); see also Quinn v. Quinn, 225 N.J. 34, 49 (2016)


                                   16                                A-4321-14T2
(stating "changed circumstances include . . . an increase or

decrease in the income of the supporting . . . spouse") (internal

quotation marks and citation omitted)).

     Defendant's remaining challenges to the alimony award lack

sufficient merit to warrant an extended discussion.      R. 2:11-

3(e)(1)(E).   We add that defendant's reliance on marital fault is

misdirected, as marital fault is generally irrelevant and the

record is bereft of any evidence establishing exceptional fault

of the kind sufficient to impact alimony.   See Mani v. Mani, 183
N.J. 70, 91-92 (2005); Clark, supra, 429 N.J. Super. at 74.

Defendant also objects to the provision in the judgment that

alimony would be subject to suspension or termination if he

cohabits with an unrelated female; however, the provision simply

complies with N.J.S.A. 2A:34-23(n).

                                C.

     Defendant next contends the trial court erred in obligating

him to pay fifty percent of the debt already incurred by plaintiff

to finance their child's college education, and forty percent of

future educational costs.     Defendant contended he lacked the

ability to pay.   He also argued that he opposed plaintiff's and

his child's choice of an out-of-state private university; instead,

he favored his child's attendance at City University of New York,



                                17                         A-4321-14T2
where the child could have lived at home and, he argued, reduced

total educational costs.

     Although attending an out-of-state private university, the

child   received   substantial      scholarships     that   covered   all   but

$22,000 of freshman year expenses, and $12,000 of sophomore year

expenses. Plaintiff borrowed $34,000 to cover the remaining costs.

She anticipated utilizing a college savings fund for junior year

shortfalls and borrowing again to finance senior year expenses.

Payments on the loans were deferred.

     Plaintiff also testified that the parties' child had a work-

study   job,    which   generated    income   used    to    cover   incidental

expenses.      She also stated that the child remained out-of-state

the previous summer, having secured a paid summer internship.

However, she did not provide detailed evidence of the costs of

supporting the child, outside the college expenses.

     In allocating half of the $34,000 debt, the court stated:

                 The   Court  further  finds   that  the
            Defendant shall share equally in the payment
            of [the child's] school loans incurred to
            date. [The child], through scholarships, has
            been able to reduce the actual out of pocket
            costs for [the] education to a level
            commensurate with or actually less than the
            cost of a state university.      That fact,
            coupled with the importance placed upon
            continuing education by the parties, both of
            whom hold Masters Degrees and one of whom
            . . . continues to pursue a doctoral degree
            at age fifty-seven (57) makes clear that if

                                     18                                A-4321-14T2
            they had remained an intact family, they would
            have done everything possible to fund these
            costs on [the child's] behalf.

In allocating forty percent of senior year costs, the court stated

                 Certain college accounts have been set
            aside for [the child]. The accounts have an
            approximate value of $15,000.00. This amount
            is anticipated to be sufficient to cover out-
            of-pocket expenses for [the child's] junior
            year . . . . [S]enior year expenses, based
            upon historical out-of-pocket expenses, are
            expected to be approximately $22,000.00,
            provided [the child] receives scholarships at
            a similar level to those received in . . .
            freshman and sophomore years.      The parties
            shall share in [the child's] remaining college
            expenses, with Plaintiff funding sixty percent
            (60%)   and   the  Defendant   forty   percent
            (40%). . . . Plaintiff shall retain the
            $10,754.50    remaining   in    the   Fidelity
            Investments account in full satisfaction of
            Defendant's forty percent (40%) contribution
            to [the child's] senior year expenses.

     Trial    courts    have     substantial      discretion     in   determining

parents' contribution to college expenses.             See Jacoby v. Jacoby,

427 N.J. Super. 109, 116 (App. Div. 2012); see also Foust v.

Glaser, 340 N.J. Super. 312, 315 (App. Div. 2001).                    However, a

trial court's decision will be reversed "if the court ignores

applicable standards[.]"         Gotlib v. Gotlib, 399 N.J. Super. 295,

309 (App. Div. 2008).

     In Newburgh v. Arrigo, 88 N.J. 529, 545 (1982), the Court set

forth   a   list   of   twelve    factors   for    courts   to    consider    when



                                      19                                  A-4321-14T2
determining a parent's contribution for a child's educational

expenses:

            (1) whether the parent, if still living with
            the child, would have contributed toward the
            costs of the requested higher education; (2)
            the effect of the background, values and goals
            of the parent on the reasonableness of the
            expectation of the child for higher education;
            (3) the amount of the contribution sought by
            the child for the cost of higher education;
            (4) the ability of the parent to pay that cost;
            (5)   the   relationship   of   the   requested
            contribution to the kind of school or course
            of study sought by the child; (6) the
            financial resources of both parents; (7) the
            commitment to and aptitude of the child for
            the requested education; (8) the financial
            resources of the child, including assets owned
            individually or held in custodianship or
            trust; (9) the ability of the child to earn
            income during the school year or on vacation;
            (10) the availability of financial aid in the
            form of college grants and loans; (11) the
            child's relationship to the paying parent,
            including mutual affection and shared goals
            as well as responsiveness to parental advice
            and guidance; and (12) the relationship of the
            education requested to any prior training and
            to the overall long-range goals of the child.

            [Ibid.]

    The Legislature thereafter codified factors to consider when

evaluating a claim for contribution, including college expenses.

See Gotlib, supra, 399 N.J. Super. at 309 (citing N.J.S.A. 2A:34-

23(a)).      Consequently,    in   determining     a   parent's    college

contribution    obligation,   "a   trial   court   should    balance     the

statutory   criteria   of   N.J.S.A.    2A:34-23(a)    and   the   Newburgh

                                   20                               A-4321-14T2
factors, as well as any other relevant circumstances, to reach a

fair and just decision . . . ."           Gac v. Gac, 186 N.J. 535, 543

(2006).

     Here, the trial court failed to address either the Newburgh

or   the    statutory   factors   under    N.J.S.A.   2A:34-23(a).           In

particular, the court treated the incurred college debt as a

liability    subject    to   equitable   distribution,   like   any     other

marital debt. This was mistaken, as the college expenses — whether

prospective or incurred — should have been analyzed within the

Newburgh-Gac framework.

     Therefore, we are constrained to remand this portion of the

judgment, for the trial court to make further findings consistent

with Newburgh, Gac, and N.J.S.A. 2A:34-23(a).             See Raynor v.

Raynor, 319 N.J. Super. 591, 617 (App. Div. 1999) (reversing a

trial court's college contribution obligation, where the trial

court failed to consider the factors listed in Newburgh or the

parties' financial circumstances.).         We express no opinion as to

whether this analysis should yield a different result.           However,

we note that the court did not explicitly consider the child's

earning ability, and capacity to bear responsibility for some of

the borrowing.    Notably, he is pursuing a degree in a field that

has a positive job outlook.



                                    21                                A-4321-14T2
                                      D.

     Defendant also argues the trial court erred in failing to

direct plaintiff to maintain life insurance for his benefit, as

security for the payment of alimony.         N.J.S.A. 2A:34-25 expressly

provides trial courts with the authority to order "either spouse

or partner to maintain life insurance for the protection of the

former spouse, partner, or the children of the marriage or civil

union in the event of the payer spouse's or partner's death."                 See

Jacobitti v. Jacobitti, 135 N.J. 571, 580 (1994); Claffey v.

Claffey, 360 N.J. Super. 240, 262-63 (App. Div. 2003).                     Here,

defendant requested the court to direct plaintiff to name him as

a beneficiary to plaintiff's three life insurance policies.2

     The trial court did not expressly address the issue of

plaintiff securing her payment of alimony with life insurance.

Rather, the judgment of divorce only addressed whether to require

defendant   to   obtain   insurance    on   his    life,   which   the     court

ultimately rejected because of his age.           As the trial court failed

to   consider    plaintiff's   maintenance        of   life   insurance       for

defendant's benefit, we are constrained to remand this issue for


2
  At trial, defendant testified that plaintiff's policies include
a workplace life insurance policy worth "three times her yearly
salary," a AAA life insurance policy worth "100,000 or 200,000,"
and an AXA life insurance policy worth "about 200,000."         He
proposed that he be named a fifty-percent beneficiary on all these
policies.

                                  22                                     A-4321-14T2
further consideration.   We leave it to the court's discretion to

determine whether to direct plaintiff to maintain life insurance,

and if so, the amount to be secured.

                                E.

     Lastly, we address defendant's argument that the trial judge

abused her discretion in ordering him to pay his own counsel fees.

He claims plaintiff is in a superior financial position and he has

limited resources to afford these fees.    We find this argument

without merit.   Trial courts have the authority to award counsel

fees in a family law action under N.J.S.A. 2A:34-23 and Rule 5:3-

5(c).   "[T]he award of counsel fees in a matrimonial action is

discretionary with the trial court and an exercise thereof will

not be disturbed in an absence of a showing of abuse."     Chestone

v. Chestone, 322 N.J. Super. 250, 258 (App. Div. 1999).

     In her written decision, the judge examined the nine factors

set forth in Rule 5:3-5(c) and made specific findings as to each.

Notably, in considering "the ability of the parties to pay their

own fees or to contribute to the fees of the other party," Rule

5:3-5(c)(2), the trial court held:

          In the instant matter, it appears that neither
          of the parties have significant liquid capital
          assets from which to satisfy their own counsel
          fees.    The sum remaining in the Fidelity
          investments Account has been allocated to the
          payment of debt, but remains a resource for
          Plaintiff.    Otherwise, Plaintiff would be

                               23                           A-4321-14T2
         required to again borrow against her pension,
         having already taken a debt consolidation
         loan.

                Defendant has no liquidity.

    Given our deferential standard of review and the trial court's

thorough consideration of the necessary factors outlined under

Rule 5:3-5(c), we find no reason to interfere with the trial

court's decision and affirm its denial of attorney's fees.

                                F.

    In conclusion, we affirm the court's judgment as it pertains

to alimony, equitable distribution, and counsel fees; and remand

for further consideration the issues of college expenses and life

insurance.

    Affirmed in part and remanded in part.      We do not retain

jurisdiction.




                               24                            A-4321-14T2